Citation Nr: 0704528	
Decision Date: 02/14/07    Archive Date: 02/22/07

DOCKET NO.  03-10 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for granulomas of the lung, 
claimed as due to Gulf War service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from October 1983 to March 
1985 and from December 1990 to May 1991.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.   

In December 2006, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  It is noted that the Board held the 
record open for 30 days following the hearing to provide the 
veteran with the opportunity to submit a medical nexus 
opinion in support of his claim. 

The Board notes that additional evidence was received from 
the veteran in September 2006 and December 2006 and the 
veteran waived his right to initial consideration of the new 
evidence in a September 2006 statement and at the December 
2006 Board hearing, respectively.  38 C.F.R. §§ 19.9, 
20.1304(c) (2006).  Accordingly, the Board will consider the 
new evidence in the first instance in conjunction with the 
issue on appeal.        


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The evidence as to whether the veteran's currently 
diagnosed granulomas of the lung is related to active 
military service is in relative equipoise. 


CONCLUSION OF LAW

The veteran's granulomas of the lung were incurred as a 
result of active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In light of the full grant of benefits sought on appeal in 
this decision, no further notification or assistance is 
necessary to develop facts pertinent to this claim.  The 
Board notes that any notice defect with respect to the degree 
of disability or effective date of an award will be remedied 
by the RO when effectuating the award of benefits.  


II.	Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2006).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2006).  

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis of an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  


III.	Analysis 

The veteran contends that he was exposed to the smoke and 
debris of burning oil wells and bomb sites while performing 
low level missions as a pilot in the Air Force during the 
Persian Gulf War and maintains that such exposure caused his 
current granulomas of the lung. 

As a preliminary matter, the Board recognizes that the 
veteran has submitted numerous statements and articles 
regarding unexplained illnesses among Persian Gulf War 
veterans in support of his claim; however, his claimed 
disorder has been clinically diagnosed as will be explained 
below and service connection may not be predicated upon the 
application of 38 C.F.R. § 3.317 (2006).

There is ample medical evidence of record showing that the 
veteran is currently diagnosed with granulomas of the lung.  
The February 2006 VA examiner included an assessment of right 
lung granulomas and explained that the granulomas were benign 
calcified granulomas based on serial computerized axial 
tomography scans and chest x-rays performed from 1994 to 1997 
in the examination report.  VA treatment records dated from 
private treatment records from September 1994 to August 2001 
and from November 1996 to July 2001 also include findings 
pertaining to granulomas in the veteran's right lung.  

In regard to service, the veteran's service medical records 
are negative for any references to a lung granuloma and the 
veteran does not contend that his granuloma was identified in 
service.  However, the veteran's DD Form 214 reveals that he 
served in the Air Force as a pilot tanker and is in receipt 
of the Southwest Asia Service Medal.  Thus, the veteran was 
probably exposed to smoke and debris of bomb sites and 
burning oil wells as it is consistent with the circumstances 
and conditions of his service.  

Furthermore, there is both favorable and unfavorable medical 
opinion evidence of record with respect to the veteran's 
claim.   

The Board notes that the February 2006 VA examining physician 
examined the veteran, reviewed his medical history, and wrote 
in his March 2006 addendum that that it was difficult to 
state whether the veteran's benign granulomas were due to 
infections acquired during his military service and it would 
be mere speculation to say so.  However, the veteran's 
private internist (J.E.F., M.D.) referenced the veteran's 
Gulf War service as a pilot and reported exposure to fumes, 
smoke, and debris, indicated review of the veteran's medical 
records, and concluded that it was much more than likely the 
veteran's granulomas occurred during his military service 
with the Persian Gulf War in December 2006 correspondence.  
Dr. J.E.F. further explained that the exact etiologies of the 
granulomas were currently and obviously unknown but the 
causative effect considered with the timing of the lesions 
made it evident that they occurred during the veteran's 
military service. 

After consideration of the above nexus opinions, the Board 
finds that there is an approximate balance of positive and 
negative evidence as to the material issue of whether the 
veteran's current granuloma of the lung are related to his 
military service.  As such, the Board resolves any reasonable 
doubt in the favor of the veteran.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.201 (2006).  

Based on the foregoing, the Board finds that an award of 
service connection for the veteran's granulomas of the lung 
is warranted in this case. 


ORDER

Entitlement to service connection for granulomas of the lung, 
claimed as due to Gulf War service is granted.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


